Citation Nr: 1630019	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1974 to August 1978.  

This appeal comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of the RO in Muskogee, Oklahoma.

In May 2012, the Veteran presented testimony at a hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In May 2014, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder and remanded that issue, as well as the application to reopen service connection for a heart disorder, for additional evidentiary development.  The appeal of the application to reopen has since been returned to the Board for further appellate action.  In an October 2014 rating decision, the RO granted service connection for posttraumatic stress disorder and assigned a 100 percent rating, effective September 2, 2010.  As that is the maximum benefit sought on appeal with respect to that issue, the appeal as to that matter is resolved.  

In May 2014, the Board also denied reopening of claims seeking service connection for bilateral hearing loss and tinnitus, issues on appeal at that time.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015). 

Although the RO reopened the issue of entitlement to service connection for a heart disorder, and adjudicated it on the merits in the October 2014 Supplemental Statement of the Case, the Board must still determine whether new and material evidence has been received.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue claimed by the Veteran in September 2010, and adjudicated by the RO in June 2011, was limited to a disorder of the heart.  In written argument received at the Board in June 2016, the Veteran's representative has raised the issue of entitlement to service connection for hypertensive vascular disease (hypertension) as secondary to his service-connected psychiatric disability.  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction, so the Board does not have jurisdiction over it.  The appropriate action by the Board is to refer the matter to the RO.  See 38 C.F.R. §19.9(b)(2015).  Accordingly, the issue of entitlement to service connection for hypertensive vascular disease, to include on a secondary service connection basis, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection for a heart disorder; although notified of his right to appeal, the Veteran did not appeal the April 2009 decision.  

2.  At the time of the April 2009 rating decision, the evidence substantiated abnormal post-service clinical findings for the heart, but did not substantiate an injury or disease of the heart in service or a relationship between any current heart disorder and an injury or disease in service.

3.  To the extent the evidence received since the April 2009 decision relates to any unestablished fact at the time of the April 2009 decision it is cumulative and redundant of evidence previously of record and it does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a heart disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection-Law and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order for heart disease to have become manifest to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

Application to Reopen

The RO initially denied a claim of entitlement to service connection for a heart disorder in an April 2009 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).  The April 2009 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in September 2010.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the April 2009 rating decision, there was evidence relating to Shedden element (1), in that VA treatment reports in October and December of 2007 revealed the Veteran's report that he had a heart attack in October 2007 and had undergone a stress test at St. John Medical Center, the results of which were normal.  The Veteran submitted a copy of that report which showed no evidence of exercise induced ischemia and a mild fixed perfusion defect.  There were also several questioned (?) references to coronary artery disease (VBMS record 03/27/2008).

The evidence in April 2009 also included a February 6, 2009, VA Internal Medicine Note, which revealed echocardiogram results of mild concentric left ventricular hypertrophy, ejection fraction 55-60%, abnormal left ventricular diastolic filling consistent with impaired relaxation, normal right ventricular global systolic function, and trace mitral regurgitation (VBMS record 10/20/2008).  

The evidence of record in April 2009 did not substantiate Shedden elements (2).  Service treatment records revealed no treatment in service for heart complaints and normal clinical findings at service separation for the heart.  The evidence of record in April 2009 did not substantiate Shedden elements (3).  There was no medical opinion or other competent evidence that purported to relate any of the post-service heart abnormalities to service.  

Evidence received since the April 2009 decision includes records received from the Social Security Administration (SSA).  These records include private treatment records which had not previously been considered.  However, these records essentially confirm the information previously recorded.  A January 14, 2008, report from Direct Care reveals complaint of chest pain and report of a prior diagnosis of a slight heart attack in October 2007.  According to this account, and consistent with the account given to VA in December 2007, an exercise treadmill test was normal.  A perfusion scan showed a fixed mild inferior perfusion defect.  Ejection fraction was 62%.  The Veteran was advised to go to the Emergency Room.  A January 14, 2008, report from the Emergency Room at St. Bernardine Medical Center reveals an impression atypical chest pain.  

The additional evidence also includes an opinion by a VA clinician based on a review of the VA claims file.  The report dated August 12, 2014, includes the clinician's discussion of evidence showing that the Veteran has provided a history of having had heart attacks in October 2007 and January 2008.  After discussing the pertinent evidence set out above, the clinician concluded that the Veteran does not have a current heart condition, but he does have risk factors for cardiovascular disease, to include diabetes mellitus type II, hypertension and hypercholesterolemia.  

After a review of all of the evidence, the Board finds that the evidence received since the April 2009 rating decision is not new and material.  It relates primarily to the same heart testing/imaging abnormalities that were previously of record.  It does not address whether there was an injury or disease of the heart in service.  It also does not address whether any of the identified heart abnormalities is etiologically related to service or to a service-connected disability.  To the extent the evidence relates to any unestablished fact in April 2009, it is cumulative and redundant of evidence of record at that time and it does not raise a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim has not been received.  As such, the April 2009 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in October 2010 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a medical opinion regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining records from the Social Security Administration and by conducting development pertaining to the claimed psychiatric disorder, the appeal of which has since been resolved.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of this claim and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


